DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAYER et al (US 2002/0026364) in view of MARCUS (US 2015/0113074) and further in view of PORTER et al (US 2015/0081487).
Regarding claim 1, MAYER discloses a wearable data collection assembly being configured to facilitate constant communication between wait staff and kitchen staff in a restaurant (abstract), said assembly comprising: a data storage unit 14 storing data comprising restaurant payroll, restaurant staffing schedules and other data pertaining to the operation of a restaurant, said data storage unit including a first transceiver (paragraph 20-25, 29; composition of data related to a restaurant operation could include payroll and schedules as any data not specific to functionality of device is seen as intended use; transceiver reads on transmission and reception of data over a network); a plurality of personal electronic devices each of said personal electronic devices being carried by employees of the restaurant, wherein each of said personal electronic devices includes a second transceiver (Figure 6; paragraph 20, 22-25, 31, 32; I/O devices or stations within a network; transceiver reads on transmission and reception of data over a network); and a tracking unit 12, 28 being wearable on a waiter in the restaurant, said tracking unit being in electronic communication with each of said personal electronic devices wherein, said tracking unit being in electronic communication with said data storage unit, said tracking unit is configured to enhance communication between employees of the restaurant during business hours, wherein said tracking unit includes a third transceiver, said third transceiver being in electrical communication with each of said first transceiver and said second transceiver (paragraph 20, 22-25, 29, 31, 32; I/O device carried by a wait staff connected to other devices on the network; as handheld devices are portable, they are able to be worn).  However, MAYER does not expressly disclose said tracking unit being in electronic communication with a global positioning system (gps) for tracking movement of the waiter when the waiter is wearing said tracking unit, said tracking unit being in electronic communication with each of said personal electronic devices thereby facilitating the waiter to speak with any of the employees of the restaurant.  In a similar field of endeavor, MARCUS discloses tracking unit being in electronic communication with a global positioning system (gps) for tracking movement of a user when the user is wearing said tracking unit, said tracking unit being in electronic communication with each of said personal electronic devices thereby facilitating the user to speak with any of the other users (abstract; paragraph 43-45, 76; Figure 16-18; tracking of users allow communication with other users, including in person speaking based on determined location).  Therefore it would have been obvious to a person of ordinary skill in the art to modify MAYER to include the teachings of MARCUS, since MARCUS states that such a modification would enhance social interaction within a venue.  However, the combination of MAYER and MARCUS does not expressly disclose wherein said tracking unit including an electronic timer operationally coupled to said third transceiver wherein the electronic timer is configured for tracking a duration of time worked.  In a similar field of endeavor, PORTER discloses a tracking unit is configured to relay tracking data of a location of a worker while working, said tracking unit including an electronic timer operationally coupled to said third transceiver wherein the electronic timer is configured for tracking a duration of time worked (abstract; 21-24).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of MAYER and MARCUS to include the teachings of PORTER, since PORTER states that such a modification would allow automatic tracking of worked hours based on location determination of a user.  Furthermore, as both inventions are analogous, such a modification would provide tracking and logging means based on those disclosed by PORTER.
Claim 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAYER et al (US 2002/0026364) in view of MARCUS (US 2015/0113074) and PORTER et al (US 2015/0081487) and further in view of GALLEGOS et al (US 2016/0366557) 
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MAYER further discloses a control circuit being coupled to said tracking unit, said third transceiver being electrically coupled to said control circuit (paragraph 22-25, 31, 32; circuitry is inherently necessary).  However, the combination of MAYER, MARCUS, and PORTER does not expressly disclose wherein said tracking unit comprises: a bracelet being wearable around the waiter's wrist.  In a similar field of endeavor, GALLEGOS discloses wherein a tracking unit comprises: a bracelet being wearable around a user’s wrist (paragraph 26, 29, 51, 62); a control circuit being coupled to said bracelet, said third transceiver being electrically coupled to said control circuit (paragraph 26, 29, 51, 62).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of MAYER, MARCUS, and PORTER to include the teachings of GALLEGOS, since the use of wearable computing devices is well known and conventional in the art and allows attachment of communication enabled devices to various portions of a user
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of MAYER, MARCUS, and PORTER does not expressly disclose wherein said tracking unit includes a speaker being coupled to said bracelet for emitting audible sounds outwardly therefrom, said speaker being electrically coupled to said control circuit wherein said speaker is configured to facilitate each of the employees of the restaurant to be able to speak to the waiter.  In a similar field of endeavor, GALLEGOS discloses wherein said tracking unit includes a speaker being coupled to said bracelet for emitting audible sounds outwardly therefrom, said speaker being electrically coupled to said control circuit wherein said speaker is configured to facilitate each of the employees of the restaurant to be able to speak to the waiter (paragraph 45).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of MAYER, MARCUS, and PORTER to include the teachings of GALLEGOS, since such a modification would allow conventional communication to other users within a defined area.
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of MAYER, MARCUS, PORTER, and GALLEGOS further discloses wherein said tracking unit includes a microphone being coupled to said bracelet for receiving audible sounds, said microphone being electrically coupled to said control circuit wherein said microphone is configured to facilitate the waiter to be able to speak with the employees of the restaurant (GALLEGOS – paragraph 39).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of MAYER, MARCUS, PORTER, and GALLEGOS further discloses wherein said tracking unit includes a display being coupled to said bracelet, said display being electrically coupled to said control circuit, said display displaying indicia comprising words communicating a text message received from any of said personal electronic devices (MAYER – paragraph 19-21; MARCUS – paragraph 27, 28, 93-95, 123).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of MAYER, MARCUS, PORTER, and GALLEGOS further discloses further comprising a plurality of control buttons, each of said control buttons being movably coupled to said bracelet, each of said control buttons being electrically coupled to said control circuit, said control buttons controlling operational parameters of said control circuit, said third transceiver, said microphone and said speaker (GALLEGOS – paragraph 39, 89).
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of MAYER, MARCUS, PORTER, and GALLEGOS further discloses further comprising a power supply being coupled to said bracelet, said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery (power supply of some form is inherently necessary within any electronic communication device; further see GALLEGOS – paragraph 46).
Regarding claim 9, a wearable data collection assembly being configured to facilitate constant communication between wait staff and kitchen staff in a restaurant (abstract), said assembly comprising: a data storage unit 14 storing data comprising restaurant payroll, restaurant staffing schedules and other data pertaining to the operation of a restaurant including a first transceiver(paragraph 21-25; composition of data related to a restaurant operation could include payroll and schedules as any data not specific to functionality of device is seen as intended use); a plurality of personal electronic devices each of said personal electronic devices being carried by employees of the restaurant including a second transceiver(Figure 6; paragraph 22-25, 31, 32; I/O devices or stations within a network); and a tracking unit 12, 28 being wearable on a waiter in the restaurant, said tracking unit being in electronic communication with each of said personal electronic devices wherein, said tracking unit being in electronic communication with said data storage unit, said tracking unit is configured to enhance communication between employees of the restaurant during business hours (paragraph 22-25, 31, 32; I/O device carried by a wait staff connected to other devices on the network; as handheld devices are portable, they are able to be worn); said tracking unit comprising: a third transceiver being coupled to said tracking unit, said third transceiver being electrically coupled to said control circuit, said third transceiver being in electrical communication with each of said first transceiver and said second transceiver, (paragraph 20, 29), a power supply being coupled to said tracking unit, said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery (power supply and control circuitry of some form is inherently necessary within any electronic communication device); a display being coupled to said bracelet, said display being electrically coupled to said control circuit, said display displaying indicia comprising words communicating a text message received from any of said personal electronic devices (paragraph 19-21).   However, MAYER does not expressly disclose said tracking unit being in electronic communication with a global positioning system (gps) for tracking movement of the waiter when the waiter is wearing said tracking unit, said tracking unit being in electronic communication with each of said personal electronic devices thereby facilitating the waiter to speak with any of the employees of the restaurant; a third transceiver being in electrical communication with the gps.  In a similar field of endeavor, MARCUS discloses tracking unit being in electronic communication with a global positioning system (gps) for tracking movement of a user when the user is wearing said tracking unit, said tracking unit being in electronic communication with each of said personal electronic devices thereby facilitating the user to speak with any of the other users and a third transceiver being in electrical communication with the gps (abstract; paragraph 43-45, 76, 78; Figure 16-18; tracking of users allow communication with other users, including in person speaking based on determined location); a display being coupled to said bracelet, said display being electrically coupled to said control circuit, said display displaying indicia comprising words communicating a text message received from any of said personal electronic devices, wherein said tracking unit is configured to relay tracking data of the location of waiter while working (paragraph 27, 28, 93-95, 123).  Therefore it would have been obvious to a person of ordinary skill in the art to modify MAYER to include the teachings of MARCUS, since MARCUS states that such a modification would enhance social interaction within a venue.  However, the combination of MAYER and MARCUS does not expressly disclose wherein said tracking unit including an electronic timer operationally coupled to said third transceiver wherein the electronic timer is configured for tracking a duration of time worked.  In a similar field of endeavor, PORTER discloses a tracking unit is configured to relay tracking data of a location of a worker while working, said tracking unit including an electronic timer operationally coupled to said third transceiver wherein the electronic timer is configured for tracking a duration of time worked (abstract; 21-24).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of MAYER and MARCUS to include the teachings of PORTER, since PORTER states that such a modification would allow automatic tracking of worked hours based on location determination of a user.  Furthermore, as both inventions are analogous, such a modification would provide tracking and logging means based on those disclosed by PORTER. However, the combination of MAYER, MARCUS, and PORTER does not expressly disclose said tracking unit comprising: a bracelet being wearable around the waiter's wrist; a control circuit being coupled to said bracelet; a speaker being coupled to said bracelet for emitting audible sounds outwardly therefrom, said speaker being electrically coupled to said control circuit wherein said speaker is configured to facilitate each of the employees of the restaurant to be able to speak to the waiter; a microphone being coupled to said bracelet for receiving audible sounds, said microphone being electrically coupled to said control circuit wherein said microphone is configured to facilitate the waiter to be able to speak with the employees of the restaurant; a plurality of control buttons, each of said control buttons being movably coupled to said bracelet, each of said control buttons being electrically coupled to said control circuit, said control buttons controlling operational parameters of said control circuit, said third transceiver, said microphone and said speaker.  In a similar field of endeavor, GALLEGOS discloses said tracking unit comprising: a bracelet being wearable around the waiter's wrist (paragraph 26, 29, 51, 62); a control circuit being coupled to said bracelet (paragraph 26, 29, 51, 62); a speaker being coupled to said bracelet for emitting audible sounds outwardly therefrom, said speaker being electrically coupled to said control circuit wherein said speaker is configured to facilitate each of the employees of the restaurant to be able to speak to the waiter (paragraph 45); a microphone being coupled to said bracelet for receiving audible sounds, said microphone being electrically coupled to said control circuit wherein said microphone is configured to facilitate the waiter to be able to speak with the employees of the restaurant (paragraph 39, 89); a plurality of control buttons, each of said control buttons being movably coupled to said bracelet, each of said control buttons being electrically coupled to said control circuit, said control buttons controlling operational parameters of said control circuit, said third transceiver, said microphone and said speaker (paragraph 39, 89); a power supply being coupled to said bracelet, said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery (paragraph 46).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of MAYER, MARCUS, and PORTER to include the teachings of GALLEGOS, since such a modification would allow conventional communication to other users within a defined area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624